               Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 1 of 26




    1     LAWRENCE M. HADLEY - State Bar No. 157,728
          lhadley@glaserweil.com
    2     STEPHEN E. UNDERWOOD - State Bar No. 320,303
          sunderwood@glaserweil.com
    3     GLASER WEIL FINK HOWARD
            AVCHEN & SHAPIRO LLP
    4     10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    5     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    6
          Attorneys for Plaintiff
    7     Core Optical Technologies, LLC
    8                            UNITED STATES DISTRICT COURT
    9                         NORTHERN DISTRICT OF CALIFORNIA
   10     CORE OPTICAL TECHNOLOGIES,                  CASE NO:
          LLC,
   11
                              Plaintiff,              COMPLAINT FOR PATENT
   12                                                 INFRINGEMENT
          v.
   13
          APPLE, INC., a California corporation,      JURY TRIAL DEMANDED
   14     EQUINIX, INC., a Delaware
          corporation, VERIZON
   15     COMMUNICATIONS, INC., a
          Delaware corporation, GOOGLE, LLC, a
   16     Delaware limited liability company,
          AT&T, INC., a Delaware corporation,
   17     and BLOOMBERG L.P., a Delaware
          limited partnership.
   18                        Defendants.
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                   COMPLAINT FOR PATENT INFRINGEMENT

1996656
             Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 2 of 26




    1
                Plaintiff Core Optical Technologies, LLC (“Plaintiff” or “Core”), through its
    2
          undersigned counsel, files this Complaint against Defendants Apple, Inc. (“Apple”),
    3
          Equinix, Inc. (“Equinix”), Verizon Communications, Inc. (“Verizon”), Google, LLC
    4
          (“Google”), AT&T, Inc. (“AT&T”), and Bloomberg L.P. (“Bloomberg”)
    5
          (collectively, “Defendants”). For its complaint, Core alleges as follows:
    6
                                             THE PARTIES
    7
                1.     Core is a limited liability company organized and existing under the laws
    8
          of the state of California. Core has a principal place of business at 18792 Via
    9
          Palatino, Irvine, CA 92603.
   10
                2.     Defendant Apple is a corporation organized and existing under the laws
   11
          of the state of California, with a principal place of business at One Apple Park Way,
   12
          Cupertino, CA 95014.
   13
                3.     Defendant Equinix is a corporation organized and existing under the
   14
          laws of the state of Delaware, with a principal place of business at One Lagoon Drive,
   15
          Redwood City, CA 94065.
   16
                4.     Defendant Verizon is a corporation organized and existing under the
   17
          laws of the state of Delaware, with a principal place of business at 1095 Avenue of
   18
          the Americas, New York, NY 10036.
   19
                5.     Defendant Google is a limited liability company organized and existing
   20
          under the laws of the state of Delaware, with a principal place of business at 1600
   21
          Amphitheatre Parkway, Mountain View, CA 94043.
   22
                6.     Defendant AT&T is a corporation organized and existing under the laws
   23
          of the state of Delaware, with a principal place of business at 208 S. Akard St.,
   24
          Dallas, TX 75202.
   25
                7.     Defendant Bloomberg is a limited partnership organized and existing
   26
          under the laws of the state of Delaware, with a principal place of business at 713
   27
          Lexington Avenue, New York, NY 10022.
   28

                                                    1
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
             Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 3 of 26




    1           8.     On information and belief, there may be other corporate affiliates of
    2     Apple, Equinix, Verizon, Google, AT&T, and Bloomberg who participated in the
    3     infringing acts complained of herein. The identities of such affiliates are currently
    4     unknown, because publicly-available information does not permit the identification of
    5     each affiliate who participated in the infringing acts. Core expects the identities of
    6     such affiliates to be revealed in discovery. Core reserves the right to amend this
    7     Complaint to name such affiliates, if necessary, once they have been revealed.
    8                                         JURISDICTION
    9           9.     This is an action for infringement of method claims, and only method
   10     claims, of U.S. Patent No. 6,782,211, entitled “Cross Polarization Interface [sic]
   11     Canceler,” which was duly issued by the United States Patent and Trademark Office
   12     on August 24, 2004 (“the ’211 patent”). The asserted claims in this case are only
   13     method claims 30, 32, 33, 35 and 37 of the ’211 patent (“the Asserted Claims”). A
   14     copy of the ‘211 patent is attached as Exhibit 1 to this Complaint.
   15           10.    This Court has subject matter jurisdiction over this case under 28 U.S.C.
   16     §§ 1331 and 1338(a), because the claims arise under the patent laws of the United
   17     States, 35 U.S.C. §§ 1, et seq.
   18           11.    This Court has personal jurisdiction over each Defendant, because:
   19                                               Apple
   20           12.    This Court has general personal jurisdiction over Apple because Apple
   21     resides in California. Apple resides in California because: (i) it is incorporated under
   22     the laws of California; and (ii) its principal place of business is in California, at One
   23     Apple Park Way, Cupertino, CA 95014.
   24           13.    This Court also has specific personal jurisdiction over Apple because, on
   25     information and belief, Apple has directly infringed the Asserted Claims by using the
   26     Accused Instrumentalities (as defined below) within California, including within this
   27     judicial district. On information and belief, Apple has used the Accused
   28     Instrumentalities to provide data and services to individuals and businesses within
                                                    2
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
             Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 4 of 26




    1     California, and within this judicial district. For the reasons set forth below, such use
    2     directly infringes the Asserted Claims. Thus, Apple is subject to specific personal
    3     jurisdiction in this district, because it has committed acts of infringement in
    4     California, and because Core’s claims arise out of such infringement.
    5                                               Equinix
    6           14.    This Court has general personal jurisdiction over Equinix because
    7     Equinix resides in California. Equinix resides in California because it has its principal
    8     place of business in California, at One Lagoon Drive, Redwood City, CA 94065.
    9           15.    This Court also has specific personal jurisdiction over Equinix because,
   10     on information and belief, Equinix has directly infringed the Asserted Claims by
   11     using the Accused Instrumentalities (as defined below) within California, including
   12     within this judicial district. On information and belief, Equinix has used the Accused
   13     Instrumentalities to provide digital infrastructure and data services to persons within
   14     California, and within this judicial district. For the reasons set forth below, such use
   15     directly infringes the Asserted Claims. Thus, Equinix is subject to specific personal
   16     jurisdiction in this district, because it has committed acts of infringement in
   17     California, and because Core’s claims arise out of such infringement.
   18                                               Verizon
   19           16.    This Court has general personal jurisdiction over Verizon because
   20     Verizon conducts systematic and regular business within the state of California. On
   21     information and belief, Verizon has thousands of employees in California. Verizon
   22     maintains dozens of facilities within California, including offices, service centers,
   23     retail stores, and other facilities. Verizon also provides telecommunication services to
   24     tens of millions of customers in California. On information and belief, Verizon
   25     derives millions of dollars in annual revenue from its business in California. Such
   26     systematic, large-scale, regular business subjects Verizon to general personal
   27     jurisdiction in California.
   28           17.    This Court also has specific personal jurisdiction over Verizon because,
                                                        3
                                        COMPLAINT FOR PATENT INFRINGEMENT
1996656
             Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 5 of 26




    1     on information and belief, Verizon has directly infringed the Asserted Claims by
    2     using the Accused Instrumentalities (as defined below) within California, including
    3     within this judicial district. On information and belief, Verizon has used the Accused
    4     Instrumentalities to provide telecommunication and other services to individuals and
    5     businesses within California, and within this judicial district. For the reasons set forth
    6     below, such use directly infringes the Asserted Claims. Thus, Verizon is subject to
    7     specific personal jurisdiction in this district, because it has committed acts of
    8     infringement in California, and because Core’s claims arise out of such infringement.
    9                                              Google
   10           18.    This Court has general personal jurisdiction over Google because Google
   11     resides in California, because it has its principal place of business in California, at
   12     1600 Amphitheatre Parkway, Mountain View, CA.
   13           19.    This Court also has specific personal jurisdiction over Google because,
   14     on information and belief, Google has directly infringed the Asserted Claims by using
   15     the Accused Instrumentalities (as defined below) within California, including within
   16     this judicial district. On information and belief, Google has used the Accused
   17     Instrumentalities to provide data and services to individuals and businesses within
   18     California, and within this judicial district. For the reasons set forth below, such use
   19     directly infringes the Asserted Claims. Thus, Google is subject to specific personal
   20     jurisdiction in this district, because it has committed acts of infringement in
   21     California, and because Core’s claims arise out of such infringement.
   22                                               AT&T
   23           20.    This Court has general personal jurisdiction over AT&T because AT&T
   24     conducts systematic and regular business within the state of California. AT&T has
   25     tens of thousands of employees in California. See
   26     https://www.ocregister.com/2020/02/03/att-to-cut-another-200-technician-positions-
   27     in-california/ (“Frank Arce, a vice president with Communications Workers of
   28     America, whose District 9 represents about 25,000 AT&T employees in
                                                     4
                                     COMPLAINT FOR PATENT INFRINGEMENT
1996656
             Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 6 of 26




    1     California…”). AT&T maintains dozens of facilities within California, including
    2     offices, retail stores, and other facilities. AT&T also provides telecommunication and
    3     retail services to tens of millions of residential and business customers in California.
    4     On information and belief, AT&T derives millions of dollars in annual revenue from
    5     its business in California. Such systematic, large-scale, regular business subjects
    6     AT&T to general personal jurisdiction in California.
    7           21.    This Court also has specific personal jurisdiction over AT&T because,
    8     on information and belief, AT&T has directly infringed the Asserted Claims by using
    9     Accused Instrumentalities (as defined below) within California, including within this
   10     district. On information and belief, AT&T has used the Accused Instrumentalities to
   11     provide data, telecommunication, and other services to individuals and businesses
   12     within California, and within this judicial district. For the reasons set forth below,
   13     such use directly infringes the Asserted Claims. Thus, AT&T is subject to specific
   14     personal jurisdiction in this district, because it has committed acts of infringement in
   15     California, and because Core’s claims arise out of such infringement.
   16                                            Bloomberg
   17           22.    This Court has general personal jurisdiction over Bloomberg because
   18     Bloomberg conducts systematic and regular business within the state of California.
   19     On information and belief, Bloomberg has hundreds of employees in California.
   20     Bloomberg maintains multiple facilities within California, including offices and other
   21     facilities. Bloomberg also provides data and media services to a large number of
   22     customers in California. On information and belief, Bloomberg derives millions of
   23     dollars in annual revenue from its business in California. Such systematic, large-scale,
   24     regular business subjects Bloomberg to general personal jurisdiction in California.
   25           23.    This Court also has specific personal jurisdiction over Bloomberg
   26     because, on information and belief, Bloomberg has infringed the Asserted Claims by
   27     using the Accused Instrumentalities (as defined below) within California, including in
   28     this judicial district. On information and belief, Bloomberg has used the Accused
                                                    5
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
             Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 7 of 26




    1     Instrumentalities to provide data, media services, and other services to individuals and
    2     businesses within California, and within this judicial district. For the reasons set forth
    3     below, such use directly infringes the Asserted Claims. Thus, Bloomberg is subject to
    4     specific personal jurisdiction in this district, because it has committed acts of
    5     infringement in California, and Core’s claims arise out of such infringement.
    6                                             VENUE
    7           24.    Venue is proper over each Defendant in this judicial district under 28
    8     U.S.C. §§ 1391 and/or 1400(b), for at least the following reasons:
    9                                               Apple
   10           25.    Venue is proper over Apple because Apple resides in this district, because
   11     Apple’s principal place of business is located in this district, at One Apple Park Way,
   12     Cupertino, CA 95014. See 28 U.S.C. § 1400(b).
   13           26.    Venue is also proper over Apple because: (i) Apple has regular and
   14     established places of business in this district, including its principal place of business
   15     at One Apple Park Way, Cupertino, CA 95014; and (ii) on information and belief,
   16     Apple has committed direct infringement in this district, including by using Accused
   17     Instrumentalities in connection with its provision of services to customers in this
   18     district, and/or by using Accused Instrumentalities directly within this district.
   19           27.    Thus, venue is proper over Apple under 28 U.S.C. § 1400(b), because
   20     Apple resides in this district, has committed acts of infringement in this district, and
   21     has regular and established places of business in this district.
   22                                              Equinix
   23           28.    Venue is proper over Equinix because Equinix resides in this district,
   24     because its principal place of business is located in this district at One Lagoon Drive,
   25     Redwood City, CA 94065.
   26           29.    Venue is also proper over Equinix because: (i) Equinix has regular and
   27     established places of business in this district, including its principal place of business
   28     at One Lagoon Drive, Redwood City, CA 94065; and (ii) on information and belief,
                                                    6
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
             Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 8 of 26




    1     Equinix has committed direct infringement in this district, including by using Accused
    2     Instrumentalities in connection with its provision of services to customers in this
    3     district, and/or by using Accused Instrumentalities directly within this district.
    4           30.    Thus, venue is proper over Equinix under 28 U.S.C. § 1400(b), because
    5     Equinix resides in this district, has committed acts of infringement in this district, and
    6     has regular and established places of business in this district.
    7                                               Verizon
    8            31.    Verizon maintains regular and established places of business in this
    9     district, including at least its offices at: (i) 375 Trimble Road, San Jose, CA 95131; (ii)
   10     701 First Avenue, Sunnyvale, CA 94089; (iii) 2795 Mitchell Dr, Walnut Creek, CA
   11     94598; and (iv) its many retail facilities located in this district.
   12            32.    On information and belief, Verizon has committed acts of direct
   13     infringement in this district, including by using Accused Instrumentalities in
   14     connection with its provision of data and telecommunication services to customers in
   15     this district, and/or by using Accused Instrumentalities directly within this district.
   16            33.    Thus, venue is proper over Verizon under 28 U.S.C. § 1400(b), because
   17     Verizon has committed acts of infringement in this district, and because it has regular
   18     and established places of business in this district.
   19                                                Google
   20            34.    Venue is proper over Google because Google resides in this district,
   21     because its principal place of business is located in this district at 1600 Amphitheatre
   22     Parkway, Mountain View, CA.
   23            35.    Venue is also proper over Google because: (i) Google has regular and
   24     established places of business in this district, including its principal place of business
   25     at 1600 Amphitheatre Parkway, Mountain View, CA; and (ii) on information and belief,
   26     Google has committed acts of direct infringement in this district, including by using
   27     Accused Instrumentalities in connection with its provision of services to customers in
   28     this district, and/or by using Accused Instrumentalities in this district.
                                                     7
                                     COMPLAINT FOR PATENT INFRINGEMENT
1996656
             Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 9 of 26




    1            36.    Thus, venue is proper over Google under 28 U.S.C. § 1400(b), because
    2     Google resides in this district, has committed acts of infringement in this district, and
    3     has regular and established places of business in this district.
    4                                                 AT&T
    5            37.    AT&T maintains regular and established places of business in this district,
    6     including its facilities located at: (i) 5001 Executive Pkwy, San Ramon, CA 94583; (ii)
    7     95 S Almaden Ave, San Jose, CA 95113; and (iii) its many retail and technical support
    8     facilities located within this district.
    9            38.    On information and belief, AT&T has committed acts of direct
   10     infringement in this district, including by using Accused Instrumentalities in
   11     connection with its provision of services to customers within this district, and/or by
   12     using Accused Instrumentalities directly within this district.
   13            39.    Thus, venue is proper over AT&T under 28 U.S.C. § 1400(b), because
   14     AT&T has committed acts of infringement in this district, and because it has regular
   15     and established places of business in this district.
   16                                                Bloomberg
   17            40.    Bloomberg maintains regular and established places of business in this
   18     district, including at least its facilities located at: (i) Pier 3, The Embarcadero Suite 101,
   19     San Francisco, CA 94111; and (ii) 140 New Montgomery St, San Francisco, CA 94105.
   20            41.    On information and belief, Bloomberg has committed acts of direct
   21     infringement in this district, including by using Accused Instrumentalities in
   22     connection with its provision of data, media, and other services to customers within this
   23     district, and/or by using Accused Instrumentalities directly within this district.
   24            42.    Thus, venue is proper over Bloomberg under 28 U.S.C. § 1400(b), because
   25     Bloomberg has committed acts of infringement in this district, and because it has
   26     regular and established places of business in this district.
   27                                    THE ASSERTED PATENT
   28            43.    Mark Core, the sole named inventor of the ’211 patent, earned his Ph.D.
                                                      8
                                      COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 10 of 26




    1     in electrical and computer engineering from the University of California, Irvine, and
    2     is the Manager of Core Optical Technologies, LLC. The pioneering technology set
    3     forth in the ’211 patent greatly increases data transmission rates in fiber optic
    4     networks, by enabling two optical signals transmitted in the same frequency band, but
    5     at generally orthogonal polarizations, to be recovered at a receiver. The patented
    6     technology that enables the recovery of these signals includes coherent optical
    7     receivers and related methods that mitigate cross-polarization interference associated
    8     with the transmission of the signals through the fiber optic network. The coherent
    9     receivers and their patented methods mitigate the effects of polarization dependent
   10     loss and dispersion effects that limit the performance of optical networks, greatly
   11     increasing the transmission distance and eliminating or reducing the need for a variety
   12     of conventional network equipment such as amplifiers, regenerators, and
   13     compensators. The patented technology set forth in the ’211 patent has been adopted
   14     by Defendants in, at least, their packet-optical transport solutions described below.
   15            44.    On November 5, 1998, Mark Core filed with the United States Patent
   16     and Trademark Office ("USPTO") Provisional Patent Application No. 60/107,123
   17     ("the '123 application") directed to his inventions. On November 4, 1999, Mark Core
   18     filed with the USPTO a non-provisional patent application, U.S. Patent Application
   19     No. 09/434,213 ("the '213 application"), claiming priority to the '123 application. On
   20     August 24, 2004, the USPTO issued the ’211 patent from the '213 application. The
   21     entire right, title, and interest in and to the ’211 patent, including all rights to past
   22     damages, has been assigned to Core in an assignment recorded with the USPTO.
   23            45.    The Asserted Claims of the ’211 patent are all method claims. One of
   24     these is claim 33, an independent method claim. Claim 33 is reproduced below, with
   25     parenthetical annotations to identify the different elements of the claim:
   26
                        33. A method comprising:
   27

   28
                               (33a) receiving an optical signal over a single fiber optic

                                                     9
                                     COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 11 of 26




    1
                             transmission medium,

    2                               (33a1) the optical signal being at least two
    3
                                    polarized field components independently
                                    modulated with independent information bearing
    4                               waveforms; and
    5
                             (33b) mitigating cross polarization interference
    6                        associated with the at least two modulated polarized field
    7                        components to reconstruct the information bearing
                             waveforms
    8

    9                               (33b1) using a plurality of matrix coefficients
                                    being complex values to apply both amplitude
   10                               scaling and phase shifting to the at least two
   11                               modulated polarized field components.
   12
                              CORE’S LAWSUIT AGAINST JUNIPER

   13
                46.    On November 12, 2019, Core filed a complaint against Juniper Networks,

   14
          Inc. (“Juniper”), asserting infringement of the Asserted Claims of the ’211 patent, in

   15
          the Central District of California. The case was assigned C.D. Cal. Case No. 19-cv-

   16
          02189 (the “Juniper case”).

   17
                47.    On February 21, 2020, Core filed a First Amended Complaint against

   18
          Juniper. See Juniper, Dkt. 27. On March 27, 2020, Core filed a Second Amended

   19
          Complaint (the “Juniper SAC”). Juniper, Dkt. 31. The Juniper SAC is Core’s operative

   20
          complaint in the Juniper case. The Juniper SAC is attached as Exhibit 2.

   21
                48.    On April 1, 2021, the Central District of California granted Juniper’s

   22
          motion to transfer the Juniper case to the Northern District of California. See Juniper,

   23
          Dkt. 65. The Northern District of California has assigned the Juniper case N.D. Cal.

   24
          Case No. 21-cv-02428. On April 13, 2021, the Northern District assigned the Juniper

   25
          case to the Honorable Vince Chhabria, U.S.D.J.. Juniper, Dkt. 72.

   26
                49.    In the Juniper SAC, Core asserts that Juniper infringed the Asserted

   27
          Claims by making, selling, using, importing, offering for sale, contributing to, and/or

   28
          inducing its customers’ use of certain “Fiber Optic XPIC Devices.” Ex. 2, ¶¶ 16-17,

                                                   10
                                   COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 12 of 26




    1     56-75. The Fiber Optic XPIC Devices are defined as Juniper’s “devices that can be
    2     configured to mitigate and/or cancel cross polarization interference in received fiber
    3     optic signals . . . [t]hese devices include, but are not limited to, (i) the PTX 3000 and
    4     PTX 5000 Optical Transport Platforms (the ‘PTX Family’), (ii) the BTI7800 Series
    5     Optical Transport Platform (the ‘BTI 7800’); (iii) the MX Series routers (the ‘MX
    6     Series’); and (iv) the modules, line cards and interface cards which are used with the
    7     foregoing to implement Juniper’s polarization-division multiplexing (‘PDM’) and
    8     cross-polarization interference (‘XPI’) mitigation functionality, including the relevant
    9     Universal Forwarding Modules (UFMs), BTI Interface Cards (BICs), transceivers,
   10     Dense Port Concentrators (DPCs), Physical Interface Cards (PICs), Flexible PIC
   11     Concentrators (FPCs), Modular Interface Cards (MICs), Modular Port Concentrators
   12     (MPCs), and other relevant modules and cards (the ‘Modules and Cards’).” Id, ¶ 16.
   13           50.    In addition to the Platforms listed in the Juniper SAC, Core has discovered
   14     a number of other Juniper Platforms which are configured to infringe the Asserted
   15     Claims, including:     the PTX 100008/10016 Platforms, the QFX 10008/10016
   16     Platforms, and the ACX6160/ACX360 Platforms. Additionally, Core has identified a
   17     number of specific line cards and modules that are used with the Platforms identified
   18     in Paragraphs 49-50 supra to perform infringing dual-polarization communication,
   19     including: (i) PTX-2-100G-WDM (100-Gigabit DWDM OTN PIC); (ii) PTX-5-100G-
   20     WDM (100-Gigabit DWDM OTN PIC); (iii) PTX10K-LC1104 (PTX10K
   21     6x100G/150G/200G DWDM line card); (iv) MIC3-100G-DWDM; (v) BT8A78UFM3;
   22     (vi) BT8A78UFM4 (Universal Forwarding Module with Integrated 100G Coherent
   23     MSA XCVR); (vii) BT8A78UFM6 (Universal Forwarding Module with Integrated
   24     400G Coherent); (viii) QFX10K-12C-DWDM (QFX10K DWDM full capacity 1.2T
   25     line card bundle); (ix) QFX10K-6C-DWDM; (x) QFX10K-2P-DWDM (Coherent Line
   26     Card); (xi) 2x100G DWDM Mezzanine Card; (xii) 2x200G Coherent Optical Module;
   27     (xiii) 100G-400G Flex-Rate DWDM Optical Module; (xiv) 100G CFP ZR; (xv) 100G
   28     CFP DWDM; (xvi) CFP-DCO, 100G only; (xvii) CFP2-DCO, 100G/200G; (xviii)
                                                    11
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 13 of 26




    1     TCFP2-100G-C (CFP2 100G Module); (xix) CFP-100GBASEZR (100GBASE-ZR
    2     CFP pluggable optics module); (xx) CFP2-DCO-T-WDM-1; (xxi) CFP2-DCO-100G-
    3     HG; (xxii) 100G DWDM CFP2 Optics Module; (xxiii) BP3AMCTL; (xxiv) 100G
    4     Coherent MSA Transceiver Module; (xxv) CFP2-DCO-T-WDM-2; (xxvi) UFM3;
    5     (xxvii) UFM4; (xxviii) UFM5; (xxix) UFM6; (xxx) Part No. 740-053622; (xxxi) Part
    6     No. 740-073963; (xxxii) Part No. 740-067752; (xxxiii) Part No. 740-072229; (xxxiv)
    7     Part No. SC004594; (xxxv) Capella; (xxxvi) Voodoo; (xxxvii) Cordoba; (xxxviii) CFP-
    8     100GBASE-CHRT; (xxxix) MSA-UFM4; (xl) CFPUFM3; (xli) BT8A78CFP1G; and
    9     (xlii) BT8A78UFM5.
   10           51.    Herein, the term “Accused Instrumentalities” means all of the products
   11     identified in Paragraphs 49-50 supra.
   12           52.    As alleged in the Juniper SAC, when the Accused Instrumentalities are
   13     used in their ordinary, intended fashion, such use constitutes direct infringement of the
   14     Asserted Claims of the ’211 patent. See Ex. 2, ¶¶ 16-50.
   15                             DEFENDANTS’ INFRINGING USE
   16           53.    On information and belief, Apple, Equinix, Verizon, Google, AT&T,
   17     Bloomberg, and/or their affiliates, have directly infringed each Asserted Claim of the
   18     ’211 patent, by using one or more of the Accused Instrumentalities within the United
   19     States, less than six years before the filing of this Complaint, and prior to the November
   20     4, 2019 expiration date of the ’211 patent (the “Relevant Time Period”).
   21           54.    On information and belief, each Defendant purchased one or more of the
   22     Accused Instrumentalities from Juniper, and used such Accused Instrumentalities
   23     within the United States, during the Relevant Time Period. For the reasons set forth in
   24     Paragraphs 16-50 of the Juniper SAC, which are incorporated herein by reference in
   25     their entirety, such use constituted direct infringement of the Asserted Claims of the
   26     ’211 patent by the Defendants.
   27           55.    As for Apple, the LinkedIn page of Juniper’s “Design Consultant” Andy
   28     Hopper (Ex. 3) shows that Apple used Accused Instrumentalities during the Relevant
                                                    12
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 14 of 26




    1     Time Period. From June-November 2016, which is during the Relevant Time Period,
    2     Mr. Hopper worked as a “Network Engineer” for Apple. One of his responsibilities at
    3     Apple was to “[u]pgrade[] the existing equipment and arrang[e] relevant RMA of
    4     devices and components as required which consisted of . . . Juniper MX960, MX480,
    5     MX140 and SRX410 devices.” Ex. 3 at 3. The MX480 and MX960 Platforms are two
    6     of the Accused Instrumentalities. Thus, Mr. Hopper’s LinkedIn page shows that Apple
    7     used Accused Instrumentalities during the Relevant Time Period. While Mr. Hopper
    8     performed this work in the United Kingdom, on information and belief, because Apple
    9     used Accused Instrumentalities in the United Kingdom, it also used them in the United
   10     States (its base of operations, and its largest market). Thus, on information and belief,
   11     Mr. Hopper’s LinkedIn page shows that Apple used Accused Instrumentalities in the
   12     United States during the Relevant Time Period.
   13           56.    This is confirmed by the LinkedIn page of Apple’s Senior Network
   14     Engineer Blake Wilson (Ex. 4). Mr. Wilson has worked for Apple from July 2015 to
   15     the present. Id. at 2. Prior to that, he was a “Senior Systems Engineer” at Juniper’s
   16     predecessor-in-interest, BTI, for nearly eight years, from August 2007 to June 2015. Id.
   17     Those are Mr. Wilson’s only two relevant and most recent positions. Id. at 2-6. Mr.
   18     Wilson states that he has “Extensive experience in Multi-Tbps Coherent Optical
   19     technologies with specific emphasis on Metro/Regional/Long Haul DCI
   20     architectures.” Id. at 1. On information and belief, the “Multi-Tbps Coherent Optical
   21     technologies” referenced by Mr. Wilson include the BTI 7800 Series, which was the
   22     flagship multi-Tbps coherent system of BTI, which is where Mr. Wilson worked for
   23     the majority of his career. Mr. Wilson further states that, while working at BTI, he had
   24     “experience in working with . . . some of the largest Web 2.0/Content Service Provider
   25     companies.” Id. at 1. Mr. Wilson still further states that, while at BTI, his
   26     responsibilities included to “serve as technical lead for customer NPI rollout of BTI’s
   27     Next Generation Multi-Tbps Optical-LSR platform,” i.e., the accused 7800 system. Id.
   28     at 2. It is apparent that Mr. Wilson’s primary responsibility at BTI was to interface with
                                                    13
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 15 of 26




    1     major customers, including by working at their facilities on-site. Id. at 2-6. On
    2     information and belief, and based on the foregoing evidence, one of Mr. Wilson’s
    3     responsibilities while working at BTI was to assist BTI’s customer Apple in using the
    4     accused BTI 7800 systems. Subsequently, on information and belief, based on Apple’s
    5     apparent familiarity with Mr. Wilson, and his familiarity with the BTI 7800 systems,
    6     Apple seamlessly hired Mr. Wilson from Juniper in June/July 2015 to, inter alia,
    7     continue assisting it in operating its BTI 7800 systems. Thus, on information and belief,
    8     Mr. Wilson’s LinkedIn page further confirms that Apple used Accused
    9     Instrumentalities in the United States during the Relevant Time Period.
   10           57.    Based on the foregoing information, and on information and belief, Apple
   11     used Accused Instrumentalities in an infringing manner, during the Relevant Time
   12     Period, in the United States. On information and belief, Apple used the Accused
   13     Instrumentalities to operate fiberoptic networks for itself and customers in the U.S. On
   14     information and belief, Apple used the Accused Instrumentalities in connection with
   15     providing cloud computing, cloud storage, data center, telecommunication, and SaaS
   16     services to customers in the United States. On information and belief, Apple used the
   17     Accused Instrumentalities in connection with providing iCloud, App Store, Apple
   18     Arcade, Apple Pay, Apple TV, Apple News, Apple Music, CloudKit, iTunes, and other
   19     products and services to customers in the United States.
   20           58.    As for Equinix, an October 2014 press release datelined “Sunnyvale, CA”
   21     (in the United States) shows that Equinix deployed the MX Series routers to enhance
   22     its cloud-based network environment. See Ex. 5 (press release) at 1-2. The MX Series
   23     routers are Accused Instrumentalities. Thus, this press release demonstrates that
   24     Equinix used Accused Instrumentalities in the U.S. during the Relevant Time Period.
   25           59.    The LinkedIn page of Equinix’s Director of Network Engineering and
   26     Operations, Vijayakumar Sethuraman, confirms this. See Ex. 6. Mr. Sethuraman has
   27     spent almost his entire 20-year career at Equinix. Id. at 1-3. Mr. Sethuraman states that,
   28     while working at Equinix, he was “lead engineer for [the] overall DWDM Metro
                                                    14
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 16 of 26




    1     Connect platform in Asia Pacific.” Id. at 2. Mr. Sethuraman further states that his
    2     experience at Equinix includes using the “Juniper MX480,” and “Metro Connect on
    3     DWDM . . . BTI . . . 7800,” both of which are Accused Instrumentalities. Id. at 1. While
    4     Mr. Sethuraman appears to have worked primarily in Asia, on information and belief,
    5     since Equinix used Accused Instrumentalities in Asia, it also used them in the United
    6     States, its headquarters and base of operations. Thus, this LinkedIn page confirms that
    7     Equinix used Accused Instrumentalities in the U.S. during the Relevant Time Period.
    8           60.    Based on the foregoing information, and on information and belief,
    9     Equinix used Accused Instrumentalities in an infringing manner, during the Relevant
   10     Time Period, in the United States. On information and belief, Equinix used the Accused
   11     Instrumentalities in connection with providing cloud computing and/or data center
   12     services to customers in the United States. On information and belief, Equinix used the
   13     Accused Instrumentalities to operate fiberoptic networks in the United States for itself
   14     and for customers.
   15           61.    As for Verizon, an article on the website TeleCompetitor shows that
   16     Verizon deployed Juniper’s PTX 5000 routers for a 400G field trial in Dallas in
   17     December 2017. See Ex. 7 (article) at 1-2. This shows that Verizon used the PTX
   18     Family – one of the Accused Instrumentalities– within the United States to perform
   19     infringing dual-polarization communication during the Relevant Time Period.
   20           62.    A Verizon press release (Ex. 8) further confirms that Verizon used
   21     Accused Instrumentalities to perform infringing dual-polarization communication in
   22     the U.S. during the Relevant Time Period. The press release, dated June 25, 2012,
   23     states that Verizon would “deploy the Juniper Networks® PTX Series in major
   24     markets in the U.S. . . by the end of this year [2012].” Id. at 1. The press release also
   25     states that Verizon used the PTX equipment to “upgrade . . . the Verizon global IP
   26     backbone to 100G Ethernet,” which confirms that Verizon used the equipment to
   27     perform infringing dual-polarization communication. Id. The press release further
   28     states that Verizon would “initially deploy the PTX5000, which delivers eight terabits
                                                    15
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 17 of 26




    1     per second of capacity, with plans to eventually move toward higher terabit capacity,”
    2     further confirming the use of Accused Instrumentalities. Id. On information and
    3     belief, because Verizon used this equipment in its “global IP backbone,” its use of
    4     that equipment continued into the Relevant Time Period. Thus, Verizon committed
    5     infringing use of Accused Instrumentalities during the Relevant Time Period.
    6           63.    Based on the foregoing information, and on information and belief,
    7     Verizon used Accused Instrumentalities in an infringing manner, during the Relevant
    8     Time Period, in the United States. On information and belief, Verizon used the Accused
    9     Instrumentalities to provide telecommunication, cloud computing, and data services to
   10     customers in the United States. On information and belief, Verizon used the Accused
   11     Instrumentalities in connection with providing telecommunication services to
   12     customers in the United States, including Internet Service Provider (ISP), telephone,
   13     and television services. On information and belief, Verizon used the Accused
   14     Instrumentalities in connection with providing Enterprise Business, Small Business,
   15     and Residential telecommunication services to customers in the U.S. On information
   16     and belief, Verizon used the Accused Instrumentalities to operate fiberoptic networks
   17     in the United States for itself and for customers.
   18           64.    As for Google, the LinkedIn page of Juniper’s former Customer Focused
   19     Technical Support Engineer Aamir Khan (Ex. 9) demonstrates that Google used
   20     Accused Instrumentalities in the United States during the Relevant Time Period. Mr.
   21     Khan worked for Juniper in that role from April 2016 – July 2019, which is during the
   22     relevant time period. Ex. 9 at 3. Mr. Khan’s responsibilities included “Providing Focal
   23     Technical support and handl[ing] high priority issues for Advanced Services customers
   24     like Verizon, Google, ATT on Juniper Networks routing products.” Id. In particular,
   25     Mr. Khan assisted Google with “Architecture level Troubleshooting on various Juniper
   26     products - MX2020, MX2010 PTX5000 PTX3000 T640, M320, MX960, MX480,
   27     MX80.” Id. All of the highlighted products are Accused Instrumentalities. Thus,
   28     Google used Accused Instrumentalities in the U.S. during the Relevant Time period.
                                                    16
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 18 of 26




    1           65.   This is confirmed by the LinkedIn page of Juniper’s Technical Leader
    2     Vinay Kallesh (Ex. 10). Mr. Kallesh has worked at Juniper from January 2011 to the
    3     present, which includes the Relevant Time Period. At Juniper, Mr. Kallesh has been
    4     “Responsible for Engineering Escalation Supporting Cloud Data Center Infrastructure
    5     for customers like ATT, Google, Microsoft, AMZN, Equinox, Oracle and Dropbox.”
    6     Id. at 2. In particular, Mr. Kallesh has been responsible for the “QFX5100, QFX10K
    7     series data center switches, Core IP/MPLS switch (T4000) & Converged Super core
    8     packet(PTX5000) transport. These are the industry’s most advanced network gear for
    9     cloud infrastructure.” Id. at 2. The highlighted products are all Accused
   10     Instrumentalities. Thus, Mr. Kallesh’s LinkedIn page confirms that Google used
   11     Accused Instrumentalities in the U.S. during the Relevant Time Period.
   12           66.   This is further confirmed by the LinkedIn page of Juniper’s
   13     Software/System Test Engineer Rogini P. See Ex. 11. Ms. P. has worked for Juniper
   14     from March 2011 to the present, which includes the Relevant Time Period. Ms. P. has
   15     “Design[ed],    develop[ed]    and    execute[d]    network    test   solutions    for
   16     customers(Facebook, Google and Yahoo).” Id. at 1. In particular, Ms. P works with
   17     “Juniper’s MX-series (MX-2020, MX-960, MX-480, MX-240, MX-80) routers and
   18     PTX series (PTX1000, PTX5000, PTX10002-60C, PTX10008). The highlighted
   19     products are all Accused Instrumentalities. This further confirms that Google used
   20     Accused Instrumentalities in the U.S. during the Relevant Time Period.
   21           67.   Based on the foregoing information, and on information and belief,
   22     Google used Accused Instrumentalities in an infringing manner, during the Relevant
   23     Time Period, in the United States. On information and belief, Google used the Accused
   24     Instrumentalities in providing telecommunication and data services to customers in the
   25     United States. On information and belief, Google used the Accused Instrumentalities
   26     in providing cloud computing and cloud storage services to customers in the United
   27     States. On information and belief, Google used the Accused Instrumentalities in
   28     providing web search and advertising services to customers in the United States. On
                                                   17
                                   COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 19 of 26




    1     information and belief, Google used the Accused Instrumentalities in providing Google
    2     Suite and Google Workspace products and services to customers in the United States.
    3     On information and belief, Google used the Accused Instrumentalities in providing
    4     Gmail, Google Drive, Google Docs, Google Sheets, Google Slides, Google Calendar,
    5     Google Chat, Google Contacts, and other Software as a Service (SaaS), Platform as a
    6     Service (PaaS), and Infrastructure as a Service (IaaS) products and services to
    7     customers in the United States. On information and belief, Google used the Accused
    8     Instrumentalities in providing Google App Engine and Google Compute Engine
    9     products and services to customers in the United States. On information and belief,
   10     Google used the Accused Instrumentalities to provide Google Fiber and other
   11     telecommunication services to customers in the United States. On information and
   12     belief, Google used the Accused Instrumentalities to operate fiberoptic networks in the
   13     United States for itself and for customers.
   14           68.    As for AT&T, the LinkedIn profile of Juniper’s “Complex Product
   15     Implementation Leader, AT&T Account” Eric Lakes (Ex. 12) demonstrates that AT&T
   16     used Accused Instrumentalities in the United States during the Relevant Time Period.
   17     Mr. Lakes, based in the United States, has been Juniper’s “AT&T Account” leader from
   18     January 2013 to the present, indicating that AT&T has been a major Juniper customer
   19     for at least that long. Mr. Lakes’s responsibilities have included “Directing new product
   20     introduction, certification, and life cycle management of Juniper's flagship hardware
   21     and software products . . . into AT&T national lab and production network
   22     environments in support of AT&T strategic deployment campaigns including . . .
   23     Juniper MX / EX / NFX / QFX, Service Delivery Gateway (SDG), Universal Access
   24     Router (ACX).” Ex. 12 at 1. The highlighted products are all Accused Instrumentalities.
   25     Thus, Mr. Lakes’s Linked page shows that AT&T used Accused Instrumentalities in
   26     the United States during the Relevant Time Period.
   27           69.    This is confirmed by the LinkedIn page of AT&T’s Network Engineer
   28     Bhushan Saindre (Ex. 13). Mr. Saindre has been an AT&T Network Engineer, based
                                                    18
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 20 of 26




    1     out of New Jersey, from September 2015 to the present. Ex. 13 at 1. Mr. Saindre’s
    2     duties include “working with . . . Juniper MX-480” routers, which are Accused
    3     Instrumentalities. Id. at 2. This confirms that AT&T used Accused Instrumentalities in
    4     the United States during the Relevant Time Period.
    5           70.    Based on the foregoing information, and on information and belief, AT&T
    6     used Accused Instrumentalities in an infringing manner, during the Relevant Time
    7     Period, in the United States. On information and belief, AT&T used the Accused
    8     Instrumentalities to provide telecommunication services to customers in the United
    9     States, including Internet Service Provider (ISP), telephone, and television services. On
   10     information and belief, AT&T used the Accused Instrumentalities in connection with
   11     providing Enterprise Business, Small Business, and Residential telecommunication
   12     services to customers in the U.S. On information and belief, AT&T also used the
   13     Accused Instrumentalities in connection with providing fiber-to-the-premises services
   14     in the United States. On information and belief, AT&T also used the Accused
   15     Instrumentalities in connection with providing cloud computing and/or data center
   16     services to customers in the United States. On information and belief, AT&T used the
   17     Accused Instrumentalities to operate fiberoptic networks in the United States.
   18           71.    As for Bloomberg, the LinkedIn page for Bloomberg’s Network Engineer
   19     with Automation Faisal Imdad indicates that, while working for Bloomberg from July
   20     2012 to the present, Mr. Imdad worked to upgrade and maintain Bloomberg on the
   21     Juniper MX series routers. Ex. 14 at 3. Mr. Imdad further states that he is an “Expert in
   22     Juniper M, MX, QFX, EX, ACX, PTX, J, and SRX Series,” further indicating that
   23     Bloomberg used Accused Instrumentalities during the Relevant Time Period. Id. at 1.
   24     While Mr. Imdad works in the United Kingdom, on information and belief, because
   25     Bloomberg uses this equipment in the United Kingdom, it also uses it in the United
   26     States, its base of operations and largest market. Thus, Bloomberg used Accused
   27     Instrumentalities in the United States during the Relevant Time Period.
   28           72.    A March 17, 2015 article in Network World, titled “Does Juniper have too
                                                    19
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 21 of 26




    1     many SDNs?” (Ex. 15), confirms that as of 2015 (in the Relevant Time Period),
    2     Bloomberg was a Juniper customer. Ex. 15 at 4. This further supports the conclusion
    3     that Bloomberg used Accused Instrumentalities during the Relevant Time Period.
    4           73.    Based on the foregoing information, and on information and belief,
    5     Bloomberg used Accused Instrumentalities in an infringing manner, during the
    6     Relevant Time Period, in the United States. On information and belief, Bloomberg used
    7     the Accused Instrumentalities to provide telecommunication, cloud computing, and
    8     data services to customers in the United States. On information and belief, Bloomberg
    9     used the Accused Instrumentalities to operate fiberoptic networks in the United States
   10     for itself and for customers.
   11           74.    Accordingly, each Defendant used Accused Instrumentalities within the
   12     United States during the Relevant Time Period. For the reasons set forth in Paragraphs
   13     16-50 of the Juniper SAC—which are incorporated herein by reference—such use
   14     constituted direct infringement of the Asserted Claims. Thus, each Defendant
   15     committed direct infringement of the Asserted Claims within the Relevant Time Period.
   16                                          MARKING
   17           75.    Core has never made, sold, used, offered to sell, or imported into the
   18     United States any article that practices any claim of the ’211 Patent. Core has never
   19     sold, commercially performed, or offered to commercially perform any service that
   20     practices any claim of the ’211 Patent.
   21           76.    Prior to October 21, 2014, Core had never authorized, licensed, or in any
   22     way permitted any third party to practice any claim of the ’211 Patent.
   23           77.    Moreover, Core alleges that Defendants infringe only method claims of
   24     the ’211 patent. Core does not allege that Defendants infringe any apparatus claims of
   25     the ’211 patent. The marking requirement of 35 U.S.C. § 287(a) does not apply when
   26     a patentee only asserts infringement of method claims. See Crown Packaging Tech.,
   27     Inc. v. Rexam Beverage Can Co., 559 F.3d 1308, 1316 (Fed. Cir. 2009); Hanson v.
   28     Alpine Valley Ski Area, Inc., 718 F.2d 1075, 1082-83 (Fed.Cir.1983).
                                                    20
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 22 of 26




    1           78.    Because Core has never directly marketed any product or service that
    2     practices any of the claimed inventions of the ’211 Patent, and no third party was
    3     authorized to practice any claimed inventions of the ’211 patent prior to October 21,
    4     2014, 35 U.S.C. § 287(a) cannot prevent or otherwise limit Core’s entitlement to
    5     damages for acts of infringement that occurred prior to October 21, 2014.
    6           79.   Because Core alleges that Defendants infringe only method claims of the
    7     ’211 patent, 35 U.S.C. § 287(a) does not apply, even for acts of infringement that
    8     occurred after October 21, 2014. Thus, 35 U.S.C. § 287(a) does not limit Core’s
    9     entitlement to damages against Defendants, in any way, for any period of time.
   10           80.   In another pending case, Core Optical Techs., LLC v. Nokia Corp. et al.,
   11     C.D. Cal. Case No. 19-cv-02190 (“the Nokia case”), the court has ruled that the
   12     marking requirement does not apply, because Core is asserting only method claims
   13     against the Nokia Defendants. See Nokia case, Dkt. 61 at 5-7.
   14                 DEFENDANTS’ KNOWLEDGE OF THE ‘211 PATENT
   15           81.    On information and belief, and for the reasons set forth below, each
   16     Defendant knew of the existence and relevance of the ’211 patent when they committed
   17     the infringing acts described in Paragraphs 53-74 above.
   18           82.   On information and belief, each Defendant knew of the ’211 Patent’s
   19     existence and relevance due to Core’s filing of complaints for infringement of that
   20     patent in: (1) Central District of California Case No. SACV 12-1872 AG, styled Core
   21     Optical Technologies, LLC v. Ciena Corporation, et al. (filed October 29, 2012); (2)
   22     Central District of California Case No. SACV 16-0437 AG, styled Core Optical
   23     Technologies, LLC v. Fujitsu Network Communications, Inc. (filed March 7, 2016);
   24     and (3) Central District of California Case No. SACV 8:17-cv-00548AG, styled Core
   25     Optical Technologies, LLC v. Infinera Corp. (filed March 24, 2017).
   26           83.   On information and belief, as major participants in the optical
   27     networking industry, Defendants monitor patent lawsuits against other participants in
   28     the industry. On information and belief, through such monitoring, Defendants knew
                                                   21
                                   COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 23 of 26




    1     of—or were willfully blind to—the existence of the ’211 Patent, due to Core’s three
    2     prior lawsuits against other industry suppliers/manufacturers. Through such
    3     monitoring, Defendants knew—or were willfully blind—that normal use of the
    4     Accused Instrumentalities infringes the ’211 patent.
    5           84.    Moreover, Defendants knew of the existence and relevance of the ’211
    6     patent because they are all Juniper customers for the Accused Instrumentalities.
    7           85.    As shown in Paragraphs 64-67 of the Juniper SAC, which are incorporated
    8     by reference herein in their entirety, Juniper knew of the existence and relevance of the
    9     ’211 patent throughout the Relevant Time Period. On information and belief, as Juniper
   10     customers, the Defendants were made aware, through Juniper, of the existence and
   11     relevance of the ’211 patent during the Relevant Time Period. Accordingly, on
   12     information and belief, each Defendant committed infringing acts while: (i) being
   13     aware of the ’211 patent; and (ii) knowing that normal use of the Accused
   14     Instrumentalities infringes the Asserted Claims.
   15           86.    On information and belief, Juniper apprised the Defendants of the
   16     existence and relevance of the ’211 patent prior to, or during, the Relevant Time Period.
   17     Thus, on information and belief, all Defendants committed infringing acts with
   18     knowledge of the existence and relevance of the ‘211 patent.
   19                                           JOINDER
   20           87.    Joinder of all Defendants is proper under 35 U.S.C. § 299(a).
   21           88.    Core accuses all Defendants of infringing the Asserted Claims by using
   22     the Accused Instrumentalities. Thus, Core’s “right to relief” against all Defendants
   23     arises out of Defendants’ “using . . . [in the United States] of the same accused product
   24     or process,” as required by 35 U.S.C. § 299(a)(1).
   25           89.    Moreover, “questions of fact common to all defendants . . . will arise in
   26     the action,” as required by 35 U.S.C. § 299(a)(2). These include, at least: (i) questions
   27     as to whether use of the Accused Instrumentalities infringes the Asserted Claims; and
   28     (ii) questions relating to the value of the patented technology to those Devices.
                                                    22
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 24 of 26




    1           90.    Thus, joinder of all Defendants is proper under 35 U.S.C. § 299(a).
    2                     COUNT I – DIRECT PATENT INFRINGEMENT
    3           91.    Core repeats and realleges each and every allegation contained in
    4     Paragraphs 1-90 above as if fully set forth herein.
    5           92.    Each Defendant has committed direct infringement of each Asserted
    6     Claim of the ‘211 patent, in violation of 35 U.S.C. § 271(a), by performing all the steps
    7     of each Asserted Claim in the U.S., during the Relevant Time Period.
    8           93.    As set forth in Paragraphs 53-74 supra, each Defendant used Accused
    9     Instrumentalities within the United States during the Relevant Time Period. For the
   10     reasons set forth in Paragraphs 16-50 of the Juniper SAC, which are incorporated herein
   11     by reference, such use constitutes direct infringement of each Asserted Claim of the
   12     ’211 patent. Thus, each Customer Defendant has directly infringed each Asserted Claim
   13     of the ’211 patent during the Relevant Time Period.
   14             REMEDIES, ENHANCED DAMAGES, EXCEPTIONAL CASE
   15           94.    Core repeats and realleges each and every allegation contained in
   16     Paragraphs 1-93 supra, as if fully set forth herein.
   17           95.    Defendants’ direct infringement of the ’211 patent has caused, and will
   18     continue to cause, significant damage to Core. As a result, Core is entitled to an award
   19     of damages adequate to compensate it for Defendants’ infringement, but in no event
   20     less than a reasonable royalty pursuant to 35 U.S.C. § 284. Core is also entitled to
   21     recover prejudgment interest, post-judgment interest, and costs.
   22           96.    For at least the reasons set forth in Paragraphs 81-86 supra, prior to the
   23     filing of this Complaint, Defendants knew (or were willfully blind) that the Accused
   24     Instrumentalities are configured to infringe the Asserted Claims of the ’211 Patent
   25     during normal use. Despite this known, objectively-high risk that their actions
   26     constituted direct and indirect infringement, Defendants continued to directly infringe
   27     the ’211 patent, up to the expiration of the ‘211 patent. Accordingly, Defendants’
   28     infringement has been (and is) willful.
                                                    23
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 25 of 26




    1           97.    In addition to being willful, Defendants’ conduct has been egregious.
    2           98.    As set forth in Paragraphs 81-86 supra, despite knowing of (or being
    3     willfully blind to) their infringement, Defendants continued to infringe, on a large
    4     scale, until the ’211 patent expired. Defendants are large companies with hundreds of
    5     millions, or billions, of dollars in annual revenue. Meanwhile, Plaintiff is a small
    6     company, owned by an individual inventor. On information and belief, Defendants
    7     persisted in their willful infringement, at least in part, because they believed they
    8     could use their superior resources to overwhelm Plaintiff in litigation. If proven, this
    9     would constitute “egregious” conduct, warranting enhanced damages.
   10           99.    Moreover, the validity of the ’211 patent has been thrice confirmed by
   11     the Patent Trial and Appeal Board (“PTAB”), in: (i) IPR2016-01618, filed by Fujitsu
   12     Network Communications, Inc.; (ii) IPR2018-01259, filed by Infinera Corporation;
   13     and (iii) IPR2020-01664, filed by Nokia and Juniper. In all three Inter Partes Review
   14     proceedings, the Petitioners—who were defendants in litigation—cited numerous
   15     prior art references, to attempt to establish that claims of the ’211 patent, including
   16     the Asserted Claims, were invalid. Yet, in all three cases, the PTAB denied
   17     institution, finding that the Petitioners had failed to establish a “reasonable
   18     likelihood” that any claim of the ’211 patent was invalid. See Ex. 16 (decision
   19     denying review in IPR2016-01618); Ex. 17 (decision denying review in IPR2018-
   20     01259); Ex. 18 (decision denying review in IPR2020-01664). Because the PTAB has
   21     already rejected three extensive invalidity challenges to the ’211 patent, Defendants
   22     cannot reasonably believe that they have a viable invalidity defense. Defendants’
   23     decision to persist in known, clearly-infringing conduct, despite the lack of any viable
   24     invalidity defense, is further evidence of “egregiousness.”
   25           100. For at least the foregoing reasons, Defendants’ conduct has been willful
   26     and egregious. Accordingly, under 35 U.S.C. § 284, the Court should enhance Core’s
   27     damages in this case by up to three times the amount found or assessed.
   28           101. For at least the foregoing reasons, this case is an “exceptional” case
                                                    24
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
            Case 5:21-cv-03075-VKD Document 1 Filed 04/27/21 Page 26 of 26




    1     within the meaning of 35 U.S.C. § 285. Accordingly, Core is entitled to an award of
    2     attorneys' fees and costs, and the Court should award such fees and costs.
    3                                    PRAYER FOR RELIEF
    4           WHEREFORE, Core prays for relief as follows:
    5           1.     That judgment be entered in favor of Core, and against Defendants;
    6           2.     That Core be awarded damages adequate to compensate it for
    7     Defendants’ infringement of the Asserted Claims of the ’211 Patent, in an amount to
    8     be determined at trial, as well as interest thereon;
    9           3.     That Core be awarded the costs of suit;
   10           4.     That Defendants’ infringement be declared willful and egregious;
   11           5.     That the Court increase Core’s damages up to three times the amount
   12     assessed under 35 U.S.C. § 284;
   13           6.     That the Court declare this an exceptional case under 35 U.S.C. § 285,
   14     and award Core its attorneys' fees and costs incurred in this action; and
   15           7.     That the Court grant such further relief as it deems just and proper.
   16

   17                                    JURY TRIAL DEMAND
   18           Core demands a jury trial on all issues so triable.
   19

   20      DATED: April 27, 2021                    GLASER WEIL FINK HOWARD
                                                     AVCHEN & SHAPIRO LLP
   21

   22
                                                    By:    /s/Lawrence M. Hadley
   23                                                     LAWRENCE M. HADLEY
   24                                                     STEPHEN E. UNDERWOOD
   25                                                     Attorneys for Plaintiff
                                                          Core Optical Technologies, LLC
   26

   27

   28

                                                    25
                                    COMPLAINT FOR PATENT INFRINGEMENT
1996656
